Citation Nr: 1816282	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for tinea pedis and onychomycosis. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a vision disability, to include as due to exposure to herbicides or as due to diabetes mellitus. 

4.  Entitlement to service connection for neuropathy, to include as due to exposure to herbicides or as due to diabetes mellitus. 

5.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967, with service in Korea from May 1965 to May 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified before the undersigned Veterans Law Judge in July 2015.  A transcript of this hearing is associated with the claims file. 

These claims were remanded by the Board in February 2016 in order to afford the Veteran a contemporaneous VA examination and to develop his contentions regarding exposure to herbicide agents.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       

In November 2016, the Veteran submitted a notice of disagreement to a March 2016 rating decision.  In January 2017, the AOJ acknowledged the notice of disagreement and informed the Veteran of the post decision review process.  Although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is therefore not required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that diabetes mellitus, heart disability, vision disability, and neuropathy had its onset in service or is otherwise related to service. 

2.  The competent and credible evidence does not reflect that the Veteran's service-connected tinea pedis and onychomycosis affects at least twenty percent of the entire body or exposed areas, nor does the evidence show that the skin disability requires systemic therapy for a total duration of at least six weeks.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, heart disability, vision disability, and neuropathy have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).     

2.  The criteria for a rating in excess of 10 percent for tinea pedis and onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.118, Diagnostic Code 7813 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

Service connection for certain diseases - such as diabetes mellitus, ischemic heart disease, and early on-set peripheral neuropathy - may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide agent applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Additionally, 38 C.F.R. § 3.307(a)(6)(iv) extends the presumption of herbicide exposure to any Veteran who served in a unit that operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  

The Veteran is seeking service connection for diabetes mellitus and a heart disability as due to herbicide exposure, as well as a vision disability and neuropathy as due to diabetes mellitus and/or herbicide exposure.  

Specifically, he contends that he was exposed to herbicide agents while stationed in Korea.  

He states that on one occasion he witnessed a spill of chemicals and that he was told by his lieutenant that the spill contained Agent Orange.  He also states that he was exposed to herbicide agents because he worked in a warehouse while stationed in Korea and handled objects that returned from Vietnam.  

Here, the Veteran did not serve in the Republic of Vietnam and therefore, the provisions of 38 C.F.R. § 3.309(e) do not apply.  Service personnel records reveal that the Veteran served in Korea from May 1965 to May 1966.  

Accordingly, the provisions of 38 C.F.R. § 3.307(a)(6)(iv) do not apply as the regulations are restricted to Veterans who served in Korea between April 1968 to August 1971.  

Additionally, VA conducted a search to determine whether the Veteran was exposed to herbicide agents during his service in Korea from May 1965 to May 1966.  The Defense Personnel Records Information Retrieval System determined that the records for the Veteran's battalion "do not document the use, storage, spraying, or transportation of herbicides to include Agent Orange."  

The Board acknowledges the Veteran's contentions that he witnessed a spill of chemicals during his service in Korea and that he handled objects returning from Vietnam in the warehouse.  The Veteran is competent to report events in his lay observation; however, he is not competent to state that the spill of chemicals specifically included herbicide agents and that the objects he handled were contaminated with herbicide agents as he has not demonstrated any pertinent requisite knowledge as to this specific fact.  Although the Veteran contends that he was informed by his lieutenant that the spill contained Agent Orange, the Veteran has not demonstrated how the lieutenant knew that the chemicals specifically included Agent Orange, or why they would be in use at that time, in that location. 

Accordingly, the Board must find that the Defense Personnel Records Information Retrieval System's determination that there was no exposure to herbicide agents to be more probative than the Veteran's lay statements.   

The Board has reviewed the articles submitted by the Veteran regarding the use of Agent Orange in Korea.  These articles do not specifically discuss exposure to herbicide agents during the Veteran's particular timeframe and location of service in Korea.  Therefore, these articles are not pertinent in determining whether this particular Veteran was exposed to herbicide agents.    

Moreover, the preponderance of the evidence is against a finding that diabetes mellitus, a heart disability, a vision disability, and neuropathy are otherwise related to service.  Service treatment records are silent for treatment or diagnosis of the pertinent disabilities, post-service treatment records do not show diagnosis of the disabilities until several years after separation from service, and post-service treatment records do not relate the disabilities to service.  Significantly, the medical evidence relates the Veteran's neuropathy and vision disability to his diabetes.     

The Veteran contends that his doctors have told him that his service-connected skin disability of the feet is caused by his diabetes.  Service connection on a secondary basis is available when a disability is proximately due to or the result of a service-connected disability.  Although the medical evidence does indicate a relationship between the Veteran's skin disability and diabetes, the Veteran does not contend and the medical evidence does not show that his diabetes is caused or aggravated by his service-connected skin disability.  Rather, his skin disability is impacted by his diabetes.  Accordingly, service connection on a secondary basis is not warranted.  

Increased Rating Claim 

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected tinea pedis and onychomycosis.  

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).

38 C.F.R. § 4.118, DC 7813 says to rate the skin condition as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 - 7805), or dermatitis (DC 7806), depending upon the predominant disability. 

Pursuant to 38 C.F.R. § 4.118, DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

During the July 2015 Board hearing, the Veteran testified that he experiences blistering and ulceration, along with pain while walking.  

The Veteran was afforded VA examinations in January 2010, September 2011, and March 2016.  The March 2016 examiner acknowledged the Veteran's contention regarding his painful feet and difficulty walking.  The examiner opined that these symptoms were related to his diabetic neuropathy rather than his service-connected skin disability of the feet.  The VA examination reports reveal that the condition did not impact exposed areas and at most, affected less than twenty percent of the total body area.  The Veteran did have itching, crusting, peeling, and flaking skin with coarse and discolored nails.  The VA examiners discussed the Veteran's medication, to include topical anti-fungal medication.  The March 2016 examiner did note that an oral medication may be used to treat infection.  However, the medical evidence does not show that the Veteran has been prescribed systemic therapy for six weeks or more.  See Johnson v. Shulkin, 862 F.3d 1351 (2017) (the Federal Circuit distinguished between systemic therapy and topical therapy).  The examination reports and treatment records also do not show that twenty percent or more of exposed or total body area is affected by the condition.  Accordingly, a rating in excess of 10 percent pursuant to DC 7806 is not warranted.       

Moreover, a higher rating under the scar diagnostic codes is not warranted.  The Veteran does not have burn scars of the head, face, or neck so a higher rating under DC 7800 is not applicable.  The January 2010 VA examination report described the condition as abnormal texture of less than six square inches.  Accordingly, a higher rating under DC 7801 and 7802 are not applicable.  The medical evidence does not show that the condition has resulted in three or more scars that are unstable or painful nor does the evidence show that he has associated limitation of function due to the skin condition.  Accordingly, a higher rating under DC 7804 and 7805 are not applicable.    

The Veteran contends that he is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) on the basis that his skin condition impacts his ability to obtain gainful employment.  See February 2014 appellate brief.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the Veteran's tinea pedis and onychomycosis do not warrant referral for extraschedular consideration.  As discussed in detail below, the skin condition of the feet does not have a marked interference with employment as the March 2016 VA examiner stated that the disability does not prevent him from doing normal daily work such as prolonged standing, walking, climbing, lifting, pushing, or pulling.  Moreover, a comparison between the level of severity and symptomatology of the skin condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology. Specifically, his skin condition is manifested by flare-ups of symptomatology that requires the use of anti-fungal medications.  Thus, the Veteran's current schedular ratings under DC 7806 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.  

TDIU 

The Veteran appears to contend that he is entitled to TDIU because his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The Veteran is in receipt of a 10 percent rating for tinea pedis and onychomycosis and a 10 percent rating for left anterior groin scar, as well as a noncompensable rating for status post inguinal hernia.  Thus, he does not satisfy the percentage criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as he does not have one service-connected disability rated at 60 percent or more or, two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).

Even though the percentage requirements of 38 C.F.R. § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability(ies), the case may be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Here, the RO did not refer this particular case for extra-schedular consideration, nor does the Board find that such referral is warranted. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this regard, it is important for the Veteran to understand that if he did not have any problems with his service connected conditions, there would be no basis for a compensable evaluation. 

Although the Veteran is not currently employed, the preponderance of the evidence is against a finding that he is not able to maintain or sustain substantially gainful employment due to only his service-connected disabilities.  The evidence shows that the Veteran retired in the late 1990s after working for several years on computers.  A January 2012 VA examination report does note that the Veteran should limit heavy lifting due to his service-connected hernia.  A March 2016 VA examination report does state that the Veteran's service-connected skin disability of the feet may impact his ability to work.  However, the examiner states that the skin disability of the feet does not prevent him from doing normal daily work such as prolonged standing, walking, climbing, lifting, pushing, or pulling provided that the Veteran is not in an excessively wet and cold working environment.  Although the Veteran has reported difficulty with walking, the March 2016 VA examiner associated these difficulties with his diabetic neuropathy and not his service-connected skin disability of the feet.  Despite some limitations regarding heavy lifting and working in a cold and wet environment, the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment, they simply limit him. 

Although the Veteran is currently not employed, as noted above, the sole fact that he is unemployed or has difficulty obtaining employment is not sufficient.  Van Hoose, supra.  The medical evidence does not show that the Veteran is unemployable solely due to his service-connected disabilities.  Thus, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).  As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against the claim.  Entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a vision disability is denied.  

Service connection for neuropathy is denied.  

Service connection for a heart disability is denied.  

An increased rating in excess of 10 percent for tinea pedis and onychomycosis is denied.

Entitlement to TDIU is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


